Exhibit 10.1

 

FOURTH SUPPLEMENTAL INDENTURE

 

This Fourth Supplemental Indenture, dated as of September 29, 2008 (this “Fourth
Supplemental Indenture”), is among Georgia Gulf Corporation, a Delaware
corporation (together with its successors and assigns, “GGC”), each existing
Subsidiary Guarantor under the Indenture referred to below, and U.S. Bank
National Association, a national banking association (as successor to SunTrust
Bank, a Georgia banking corporation), as trustee under the Indenture referred to
below (the “Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, GGC, the Subsidiary Guarantors and the Trustee have heretofore executed
and delivered an Indenture, dated as of December 3, 2003, as amended by that
certain First Supplemental Indenture, dated as of April 24, 2007, by and among
GGC, the Subsidiary Guarantors named therein, and the Trustee, that certain
Second Supplemental Indenture, dated as of May 23, 2008, by and among GGC, the
Subsidiary Guarantors named therein, and the Trustee, and that certain Third
Supplemental Indenture, dated as of June 4, 2008, by and among GGC, the
Subsidiary Guarantors named therein, and the Trustee (as amended, supplemented,
waived or otherwise modified, the “Indenture”), providing for the issuance of
the 7 1/8% Senior Notes due 2013 of GGC (the “Securities”);

 

WHEREAS, GGC and the Subsidiary Guarantors desire to execute and deliver this
Fourth Supplemental Indenture to, among other things:  (i) amend Section 6.1
(Events of Default) of the Indenture, (ii) waive any Defaults and Events of
Default, and their consequences, that may exist as of the date of this Fourth
Supplemental Indenture, (iii) amend certain definitions contained in the
Indenture and add certain definitions thereto, and (iv) make certain additional
conforming amendments to the Indenture (collectively, the “Proposed
Amendments”);

 

WHEREAS, the Board of Directors of GGC has determined that it is in the best
interests of GGC and the Subsidiary Guarantors to make the Proposed Amendments;

 

WHEREAS, Section 9.2 of the Indenture provides that GGC, the Subsidiary
Guarantors and the Trustee may amend the Indenture without notice to any
Securityholder but with the written consent of the Holders of at least a
majority in principal amount of the Securities then outstanding (the “Required
Consent”);

 

WHEREAS, GGC has obtained the Required Consent;

 

WHEREAS, pursuant to Section 6.4 of the Indenture, subject to certain
exceptions, the Holders of a majority in principal amount of the outstanding
Securities, by written notice to the Trustee, may waive, by their consent, an
existing Default or Event of Default and its consequences;

 

WHEREAS, the Trustee has received written notice from the Holders of a majority
in principal amount of the outstanding Securities waiving any Defaults and
Events of Default, and their consequences, that may exist as of the date of this
Fourth Supplemental Indenture; and

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 9.2 of the Indenture, GGC, the Subsidiary
Guarantors and the Trustee are authorized to execute and deliver this Fourth
Supplemental Indenture;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, GGC, the
Subsidiary Guarantors and the Trustee mutually covenant and agree for the equal
and ratable benefit of the Holders of the Securities as follows:

 

ARTICLE I

 

Definitions

 

1.1  Defined Terms.  As used in this Fourth Supplemental Indenture, terms
defined in the Indenture or in the preamble or recitals hereto are used herein
as therein defined, except that the term “Holders” in this Fourth Supplemental
Indenture shall refer to the term “Holders” as defined in the Indenture and the
Trustee acting on behalf or for the benefit of such holders.  The words
“herein,” “hereof” and “hereby” and other words of similar import used in this
Fourth Supplemental Indenture refer to this Fourth Supplemental Indenture as a
whole and not to any particular section hereof.

 

ARTICLE II

 

Amendments

 

2.1  Amendment of Section 3.7 (Limitation on Affiliate Transactions). 
Section 3.7 of the Indenture is hereby amended:

 


(A)           BY DELETING THE WORDS “SECTION 3.4” FROM THE END OF CLAUSE (1) OF
SECTION 3.7(B) AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.07 of the 2006 Indenture”.

 


(B)           BY DELETING THE WORDS “SECTION 3.3” FROM THE END OF CLAUSE (4) OF
SECTION 3.7(B) AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.09 of the 2006 Indenture”.

 

2.2  Amendment of Section 4.1 (Merger and Consolidation).  Section 4.1 of the
Indenture is hereby amended by deleting the words “Section 3.3(a) of this
Indenture” from clause (iii) of Section 4.1 and inserting the following language
in lieu thereof:

 

“Section 4.09(a) of the 2006 Indenture”.

 

2.3       Amendment of Section 6.1 (Events of Default).  Section 6.1 of the
Indenture is hereby amended:

 

2

--------------------------------------------------------------------------------


 


(A)           BY DELETING THE WORDS “3.3, 3.4,” FROM CLAUSE (4) OF SECTION 6.1.


 


(B)           BY INSERTING THE FOLLOWING LANGUAGE AFTER THE WORD “ABOVE” IN
CLAUSE (5) OF SECTION 6.1:


 

“, and other than those contained in Sections 3.3 or 3.4”.

 


(C)           BY DELETING THE WORD “OR” FROM THE END OF CLAUSE (9) OF
SECTION 6.1.


 


(D)           BY DELETING THE “.” FROM THE END OF CLAUSE (10) OF SECTION 6.1,
AND INSERTING “; OR” IN LIEU THEREOF.


 


(E)           BY INSERTING A NEW CLAUSE (11) IMMEDIATELY FOLLOWING CLAUSE
(10) OF SECTION 6.1, WHICH CLAUSE (11) SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“the Company fails to comply with or defaults in the performance of, or a breach
by the Company of, any covenant or agreement contained in Section 4.07 or 4.09
of the 2006 Indenture and such default continues for 60 days after the notice
specified below (with such notice only given after the expiry of the periods
permitted to perform an obligation), regardless of whether any Indebtedness
Incurred under the 2006 Indenture has been accelerated prior to its maturity as
contemplated by Section 6.1(6) of this Indenture.”

 


(F)            BY DELETING THE WORDS “(4) OR (5)” EACH TIME THEY APPEAR IN THE
FIRST SENTENCE OF THE PENULTIMATE PARAGRAPH OF SECTION 6.1 AND INSERTING THE
FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“(4), (5) or (11)”.

 


(G)           BY ADDING A NEW PARAGRAPH IMMEDIATELY PRIOR TO THE LAST PARAGRAPH
OF SECTION 6.1, WHICH NEW PARAGRAPH SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“Notwithstanding anything to the contrary contained in this Indenture, the
Company shall be under no obligation to comply with any of the provisions of
Sections 3.3 or 3.4, the Company’s failure to comply with any of Sections 3.3 or
3.4, or default by the Company in the performance of or breach by the Company of
any covenant or agreement contained in Sections 3.3 or 3.4, shall not constitute
a “Default” or an “Event of Default” under this Indenture, nor shall any such
failure to comply with or default or breach of any term, condition or limitation
set forth in any such covenant or agreement give rise to any Securityholder
rights or remedies, including, without limitation, rights to request or seek
specific performance of any such covenant or agreement, and the Company shall
have no liability in respect of any such failure to comply with or default or
breach of any term, condition or limitation set forth in any such covenant. 
Without limiting the generality of the foregoing, it is understood that Sections
3.3 and 3.4 shall continue to have effect only to the extent they relate to
other covenants and agreements contained in this Indenture.”

 

3

--------------------------------------------------------------------------------


 


(H)           BY DELETING THE WORDS “(9) OR (10)” FROM THE LAST PARAGRAPH OF
SECTION 6.1 AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“(9), (10) or (11)”.

 

2.4  Amendment of Section 8.1 (Discharge of Liability on Securities;
Defeasance).  Section 8.1 of the Indenture is hereby amended:

 


(A)           BY INSERTING THE FOLLOWING LANGUAGE IMMEDIATELY AFTER THE
REFERENCE TO “4.1(III)” CONTAINED IN SECTION 8.1(B)(II):


 

“, and Sections 4.07 and 4.09 of the 2006 Indenture,”.

 


(B)           BY DELETING THE WORDS “6.1(9) AND 6.1(10)” FROM
SECTION 8.1(B)(II) AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“6.1(9), 6.1(10) and 6.1(11)”.

 


(C)           BY DELETING THE WORDS “3.3, 3.4,” FROM THE LAST SENTENCE OF THE
PENULTIMATE PARAGRAPH OF SECTION 8.1(B).


 


(D)           BY DELETING THE WORDS “6.1(9) OR 6.1(10)” FROM THE LAST SENTENCE
OF THE PENULTIMATE PARAGRAPH OF SECTION 8.1(B) AND INSERTING THE FOLLOWING
LANGUAGE IN LIEU THEREOF:


 

“6.1(9), 6.1(10) or 6.1(11)”.

 

2.5  Amendment of Certain Defined Terms.

 


2.5.1        THE DEFINITION OF “DISQUALIFIED STOCK” SET FORTH IN SECTION 1.1 OF
THE INDENTURE IS HEREBY AMENDED BY DELETING THE WORDS “SECTION 3.4” FROM THE END
OF SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.07 of the 2006 Indenture”.

 


2.5.2        THE DEFINITION OF “PERMITTED INVESTMENT” SET FORTH IN SECTION 1.1
OF THE INDENTURE IS HEREBY AMENDED:


 


(A)           BY DELETING THE WORDS “SECTION 3.3” FROM THE END OF CLAUSE (10) OF
SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.09 of the 2006 Indenture”.

 


(B)           BY DELETING THE WORDS “SECTION 3.3” FROM THE END OF CLAUSE (12) OF
SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.09 of the 2006 Indenture”.

 

4

--------------------------------------------------------------------------------


 


(C)           BY DELETING THE WORDS “SECTION 3.3(A)” FROM THE END OF CLAUSE (14)
OF SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.09(a) of the 2006 Indenture”.

 


2.5.3        THE DEFINITION OF “RECEIVABLES ENTITY” SET FORTH IN SECTION 1.1 OF
THE INDENTURE IS HEREBY AMENDED BY INSERTING THE FOLLOWING LANGUAGE AS A NEW
SENTENCE AT THE END OF SUCH DEFINITION:


 

“It is understood that GGRC Corp., a Delaware corporation, shall be deemed to be
a “Receivables Entity” for all purposes under this Indenture.”

 


2.5.4        THE DEFINITION OF “UNRESTRICTED SUBSIDIARY” SET FORTH IN
SECTION 1.1 OF THE INDENTURE IS HEREBY AMENDED:


 


(A)           BY DELETING THE WORDS “SECTION 3.4” FROM THE END OF CLAUSE (2) OF
SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.07 of the 2006 Indenture”.

 


(B)           BY DELETING THE WORDS “SECTION 3.3(A)” FROM THE LAST SENTENCE OF
SUCH DEFINITION AND INSERTING THE FOLLOWING LANGUAGE IN LIEU THEREOF:


 

“Section 4.09(a) of the 2006 Indenture”.

 


2.5.5        SECTION 1.1 OF THE INDENTURE IS HEREBY AMENDED TO INCLUDE THE
FOLLOWING DEFINITION IN ITS PROPER ALPHABETICAL LOCATION:


 

“2006 Indenture” means that certain indenture, dated as of October 3, 2006, by
and among the Company, the Guarantors (as such term is defined in the 2006
Indenture) party thereto, and LaSalle Bank National Association, as trustee, as
amended by that certain First Supplemental Indenture, dated as of April 24,
2007, by and among the Company, the Guarantors party thereto, and LaSalle Bank
National Association, as trustee, that certain Second Supplemental Indenture,
dated as of April 24, 2007, by and among the Company, the Guarantors party
thereto, and LaSalle Bank National Association, as trustee, and that certain
Third Supplemental Indenture, dated as of June 13, 2008, by and among the
Company, the Guarantors party thereto, and LaSalle Bank National Association, as
trustee, as the same may be amended, modified, or supplemented from time to time
pursuant to the provisions of Section 9.01 thereof.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

Waiver

 

3.1  Waiver of Defaults and Events of Default.  Any and all Defaults and Events
of Default by the Company and/or any Subsidiary Guarantor, and the consequences
thereof, in each case whether known or unknown, occurring prior to, or that may
exist as of, the date of this Fourth Supplemental Indenture, are hereby
permanently waived in their entirety; provided, however, that this Section 3.1
shall not apply to, and there shall be no waiver with respect to, any new
Defaults or Events of Default described in clauses (1), (2), (6)(b), (7) or
(8) of Section 6.1 of the Indenture, occurring between July 14, 2008, and the
date of this Fourth Supplemental Indenture.

 

ARTICLE IV

 

Miscellaneous

 

4.1   Parties.  Nothing expressed or mentioned herein is intended or shall be
construed to give any Person, firm or corporation, other than the Holders and
the Trustee, any legal or equitable right, remedy or claim under or in respect
of this Fourth Supplemental Indenture or the Indenture or any provision herein
or therein contained.

 

4.2   Governing Law.  This Fourth Supplemental Indenture shall be governed by
the laws of the State of New York.

 

4.3   Severability Clause.  In case any provision in this Fourth Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.

 

4.4   Ratification of Indenture; Supplemental Indentures Part of Indenture. 
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect.  This Fourth Supplemental Indenture shall form a part
of the Indenture for all purposes, and every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.  The Trustee makes
no representation or warranty as to the validity or sufficiency of this Fourth
Supplemental Indenture.

 

4.5   Counterparts.  The parties hereto may sign one or more copies of this
Fourth Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.

 

4.6   Headings.  The headings of the Articles and the sections in this Fourth
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed as of the date first above written.

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION (as
successor to SUNTRUST BANK),

 

as Trustee

 

 

 

 

 

By:

/s/ Robert C. Butzier

 

 

Name:

Robert C. Butzier

 

 

Title:

Vice President

 

 

 

 

GEORGIA GULF CHEMICALS & VINYLS, LLC

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

GREAT RIVER OIL & GAS CORPORATION

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

7

--------------------------------------------------------------------------------


 

 

ROME DELAWARE CORP.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

ROYAL PLASTICS GROUP (U.S.A.)
LIMITED

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

PLASTIC TRENDS, INC.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

ROYAL OUTDOOR PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 14 INC.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 12 INC.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

8

--------------------------------------------------------------------------------


 

 

ROYAL WINDOW AND DOOR PROFILES
PLANT 13 INC.

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

Joel I. Beerman

 

 

Vice President

 

 

 

 

ROYAL WINDOW COVERINGS (USA) L.P.

 

 

 

By: NOVO MANAGEMENT, INC.,

 

its Managing Partner

 

 

 

 

 

 

By:

/s/ Joel I. Beerman

 

 

 

Joel I. Beerman

 

 

 

Vice President

 

9

--------------------------------------------------------------------------------